[Cite as Carney v. Ohio Dept. of Rehab. & Corr., 2022-Ohio-1599.]




 LAKIM CARNEY                                          Case No. 2021-00093JD

         Plaintiff                                     Judge Patrick E. Sheeran
                                                       Magistrate Scott Sheets
         v.
                                                       ENTRY GRANTING DEFENDANT’S
 OHIO DEPARTMENT OF                                    MOTION FOR SUMMARY JUDGMENT
 REHABILITATION AND CORRECTION

         Defendant

        {¶1} Before the court is defendant’s February 14, 2022 motion for summary
judgment, to which plaintiff did not respond. Plaintiff’s complaint alleges that corrections’
officers used excessive force against him on May 10, 2020, while plaintiff was
incarcerated at Madison Correctional Institution (MCI). Defendant moves for summary
judgment, asserting that corrections’ officers were privileged in their use of force and did
not use excessive force. For the following reasons, the court GRANTS defendant’s
motion for summary judgment.

Standard of Review
        {¶2} Motions for summary judgment are reviewed under the standard set forth in
Civ.R. 56(C), which states, in part:
        Summary judgment shall be rendered forthwith if the pleadings,
        depositions, answers to interrogatories, written admissions, affidavits,
        transcripts of evidence, and written stipulations of fact, if any, timely filed in
        the action, show that there is no genuine issue as to any material fact and
        that the moving party is entitled to summary judgment as a matter of law.
        No evidence or stipulation may be considered except as stated in this rule.
        A summary judgment shall not be rendered unless it appears from the
        evidence or stipulation, and only from the evidence or stipulation, that
        reasonable minds can come to but one conclusion and that conclusion is
Case No. 2021-00093JD                         -2-                                    ENTRY


        adverse to the party against whom the motion for summary judgment is
        made, that party being entitled to have the evidence or stipulation construed
        most strongly in the party’s favor.
“[T]he moving party bears the initial responsibility of informing the trial court of the basis
for the motion, and identifying those portions of the record before the trial court which
demonstrate the absence of a genuine issue of material fact on a material element of the
nonmoving party’s claim.” Dresher v. Burt, 75 Ohio St.3d 280, 292, 662 N.E.2d 264
(1996). To meet this initial burden, the moving party must be able to point to evidentiary
materials of the type listed in Civ.R. 56(C). Id. at 292-293.
        {¶3} If the moving party meets its initial burden, the nonmoving party bears a
reciprocal burden outlined in Civ.R. 56(E), which states, in part:
        When a motion for summary judgment is made and supported as provided
        in this rule, an adverse party may not rest upon the mere allegations or
        denials of the party’s pleadings, but the party’s response, by affidavit or as
        otherwise provided in this rule, must set forth specific facts showing that
        there is a genuine issue for trial. If the party does not so respond, summary
        judgment, if appropriate, shall be entered against the party.

Facts
        {¶4} The facts are drawn from the only evidence before the court, the affidavits
including attachments that were submitted with defendant’s motion. On May 10, 2020,
corrections officer Ahmed Camara (Camara) worked at MCI. On that day, plaintiff was
handcuffed to and using the facility’s JPay kiosk. After plaintiff finished, Camara released
plaintiff from the JPay kiosk and attempted to cuff plaintiff behind his back when plaintiff
asked if he could use the telephone. After Camara informed plaintiff that he could not
use the phone due to his segregation status and while Camara had his head down,
plaintiff began striking Camara in the face with a closed fist and with a hand restraint still
attached to his hand. Despite Camara directing plaintiff to stop, plaintiff continued to
Case No. 2021-00093JD                       -3-                                     ENTRY


strike Camara, who took plaintiff to the ground while plaintiff continued to be combative
and resist efforts to handcuff him. Camara struck plaintiff several times in his back and/or
shoulder area but plaintiff still refused to comply. Camara’s partner called for assistance.
Responding officers sprayed plaintiff with O.C. spray, after which they were able to
restrain plaintiff and take him to the facility’s medical unit. Camara suffered cuts to his
head, under his eye, across his nose, and on his wrists.
       {¶5} Corrections officers are responsible for maintaining safety and security and
are trained and familiar with defendant’s policies and protocols related to the use of force
on inmates. Camara feared for his safety and the safety of others and opines that he did
not use or witness excessive force. Camara completed an incident report after the attack,
which is attached to and consistent with the averments in his affidavit.
       {¶6} Corrections officer Timothy Huffman (Huffman) also worked at MCI on May
10, 2020 when he heard a fellow officer call for assistance. When he arrived at the JPay
kiosk area, he observed Camara bleeding from his face and struggling with plaintiff.
Huffman directed plaintiff to cease resisting and to allow himself to be handcuffed, but
plaintiff did not comply. Consequently, Huffman used his palm heel to strike plaintiff in
his upper back and shoulders. Plaintiff continued to resist, and Huffman then deployed a
short burst of O.C. spray to plaintiff’s face, after which plaintiff became compliant and
officers were able to cuff him. Huffman then escorted plaintiff to the shower area to be
decontaminated from the OC spray, at which point plaintiff began spitting in Huffman’s
direction. Huffman then guided plaintiff to the wall and held him there until the shower
door was opened. Plaintiff was placed in the shower and the door was secured. Huffman
feared for his personal safety and the safety of other officers and also opines that he
neither used nor witnessed excessive force. And, Huffman too completed an incident
report, which is attached to and consistent with the averments in his affidavit.


Decision
Case No. 2021-00093JD                        -4-                                     ENTRY


       {¶7} Plaintiff’s allegations of unnecessary or excessive force state claims for
battery and/or negligence. As stated in Brown v. Dep't of Rehab. & Corr., 10th District
No. 13AP-804, 2014-Ohio-1810, ¶¶ 13-14:
       To prove a claim for battery, a plaintiff must demonstrate that the defendant
       “act[ed] intending to cause a harmful or offensive contact, and * * * a harmful
       contact result[ed].” A defendant may defeat a battery claim by establishing
       a privilege or justification defense. However, “the use of excessive force by
       one privileged to use force on another may constitute battery.”
       To prove actionable negligence, a plaintiff must show the existence of a
       duty, breach of that duty, and injury proximately caused by the breach. The
       state owes a duty to inmates to reasonably care for the inmates’ health,
       care, and well-being.
As also stated in Brown, “Ohio Adm. Code 5120-9-01 provides guidance for determining
whether a correctional officer's use of force is privileged and/or reasonable.” Id. at 15.
       {¶8} Ohio Adm. Code 5120-9-01(B)(1) defines force as “the exertion or application
of a physical compulsion or constraint.” Correctional officers “considering the use
of force shall evaluate the need to use force based on the circumstances as known and
perceived at the time it is considered.” Force may be used “only to the extent deemed
necessary to control the situation.” Ohio Adm. Code 5120-9-01(C)(1). Among other
situations, corrections officers may use force in “[s]elf-defense from physical attack or
threat of physical harm.” Ohio Adm. Code 5120-9-01(C)(2)(a). Force may also be used
“[w]hen necessary to control or subdue an inmate who refuses to obey prison rules,
regulations or orders.” Ohio Adm. Code 5120-9-01(C)(2)(c). Excessive force “exceeds
that force which reasonably appears to be necessary under all the circumstances
surrounding the incident.” Ohio Adm.Code 5120-9-01(B)(3). It must be remembered that
“[t]he use of force is an obvious reality of prison life.” Brown, 10th District No. 13AP-804,
2014-Ohio-1810 at ¶ 15.
Case No. 2021-00093JD                        -5-                                     ENTRY


         {¶9} The evidence establishes that plaintiff, without warning, assaulted Camara
and resisted the efforts of several officers to handcuff and restrain him. Plaintiff then spit
in Huffman’s directions and, thus, resisted when officers attempted to place him in the
shower. Though officers struck plaintiff, deployed OC spray, and guided him into a wall,
the evidence indicates that the officers’ use of force lasted only for the time necessary to
gain plaintiff’s compliance and was necessary to both defend against plaintiff’s attack and
continued resistance and to control plaintiff who needed to be handcuffed and taken to
the shower. Under these circumstances, the court finds that Camara and Huffman acted
reasonably and did not violate the duty of care owed to plaintiff. The court also finds that
Camara and Huffman both acted with justification and privilege in using force on plaintiff.
Finally, the court finds that none of the corrections officers used excessive force. Camara
and Huffman perceived plaintiff to be a threat to their safety and used force only to the
extent necessary to counter the threat they perceived and to gain plaintiff’s compliance
after plaintiff attacked Camara and refused to be handcuffed.
         {¶10} For the foregoing reasons, the court finds that there is no genuine issue of
material fact and that defendant is entitled to judgment as a matter of law. Defendant’s
motion for summary judgment is GRANTED and judgment is hereby rendered in favor of
defendant. All previously scheduled events are VACATED. Court costs are assessed
against plaintiff. The clerk shall serve upon all parties notice of this judgment and its date
of entry upon the journal.



                                            PATRICK E. SHEERAN
                                            Judge

Filed March 28, 2022
Sent to S.C. Reporter 5/12/22